Citation Nr: 0532017	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-13 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1944 to April 
1946.

This appeal is from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  The Board of Veterans' Appeals (Board) 
remanded the case in June 2004.  It is again before the 
Board.  The appeal is advanced on the Board's docket for good 
cause.  38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The June 2004 remand was to perform certain development.  The 
development ordered was, in part, misguided, and in part 
remains incomplete.  Additionally, the material in the claims 
file triggers VA's duty to examine the veteran in conjunction 
with his claim.  38 C.F.R. § 3.159(c)(4) (2005).

The veteran is adamant that Navy medical or other ship's 
records are missing that would corroborate his testimony of 
recurrent seizures and treatment for them aboard ship and 
hospitalization for them during service.  The June 2004 
remand erroneously instructed the AMC to seek records of 
hospitalization and diagnosis from the Surgeon Generals 
Office (SGO), which records, as the response indicates, only 
include Army records.

The AMC did not, however, seek sick call records from the 
U.S.S. Botetourt (APA-136), which the veteran asserts would 
show he reported to sick call because of seizures on more 
than one occasion.  In light of the veteran's insistence that 
service medical records are missing, additional VA action is 
warranted to obtain other service records that purportedly 
will corroborate the veteran's testimony.

VA has not examined the veteran in conjunction with this 
claim to confirm or rule out current seizure disorder.  
Regulation provides that VA must examine a claimant when 
there is competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered a . . . 
disease in service, and indicates that the claimed disease or 
symptoms may be associated with the established . .  disease 
in service.

In this case, there is competent medical evidence of seizure 
disorder in the form of repeated listing of the diagnosis in 
medical records and prescription of medication, but no record 
of any medical professional ever witnessing a seizure.  This 
raises a question whether the veteran actually now has a 
seizure disorder that cannot be answered affirmatively or 
negatively without current medical opinion.  The veteran and 
his family members are competent to report he had "fits," 
or episodes of loss of consciousness, or other symptoms, as 
he has reported, but not to submit his or any other lay 
testimony as evidence of epilepsy or any other seizure 
disorder.  See Espiritu v. Derwinski, 2 Vet App. 492 (1992) 
(Court rejected lay neighbor's statement that diagnosed 
veteran's medical conditions because of lack of competence to 
make diagnoses).  The ongoing diagnosis in private and VA 
medical records, the assertion of described symptoms before, 
during and since service, and the long history of documented 
prescription of medication typically prescribed to control 
seizures present a better case for affording the veteran an 
examination than for not examining him.  38 C.F.R. 
§ 3.159(c)(4) (2005).

The veteran has explained the unavailability of medical 
records from multiple physicians who have treated him since 
service, including the physician who allegedly first 
diagnosed epilepsy in the 1960s.  He reported that he has 
been treated by Dr. Reams since 1978, but he has provided 
records from Dr. Reams only since January 1987.  He did not 
authorize VA to obtain records from Dr. Reams, despite VA's 
July 2002 explicit request that he do so.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Dr. Reams's earliest treatment records 
and his statement reporting his earliest familiarity with the 
veteran's alleged seizure disorder could help substantiate 
his claim.



Accordingly, the case is REMANDED for the following action:

1.  Request sick call reports or any 
other administrative records from the 
U.S.S. Botetourt (APA-136) showing when 
or why the veteran reported to sick bay 
while aboard ship.

2.  Request the veteran to authorize the 
release of all of Dr. Reams's records of 
his treatment for epilepsy or other 
seizure disorder prior to January 1987.  
Advise the veteran that a statement from 
Dr. Reams summarizing the basis of his 
diagnosis of seizure disorder could help 
substantiate his claim.

3.  Schedule the veteran for a VA 
neurologic examination including any test 
indicated to confirm or rule out a 
seizure disorder.  Provide the examiner 
with the claims file.

?	The examiner is to review the 
January 1987 private note of 
treatment for tremors and the 
subsequent treatment notes, 
including the February 1988 office 
note of seizure disorder and 
Archbold Memorial Hospital and VA 
diagnoses of seizure disorder.

?	The examiner is to note the August 
2001 history reported by the 
veteran's sister.

?	The examiner is to provide a 
diagnosis of current epilepsy or 
other seizure disorder or explain 
why a current diagnosis cannot be 
made.

?	  If the examiner diagnoses current 
epilepsy or other seizure disorder, 
the report is to include an opinion 
whether it is less than, equal to, 
or greater than 50 percent probable 
that the veteran's epilepsy began or 
became worse in service.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

